Citation Nr: 0720488	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-06 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right cornea 
scar.

2.  Entitlement to service connection for a sinus cavity 
tumor.

3.  Entitlement to service connection for a palate disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  Competent medical evidence of record supports a finding 
that the veteran has a right cornea scar which was incurred 
during the his military service.  

2.  A disorder manifested by sinus cavity tumors is not 
related to an injury or disease incurred or aggravated by 
active duty service.

3.  It is not clinically shown that the veteran currently has 
a palate disorder.


CONCLUSIONS OF LAW

1.  A right cornea scar was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  A sinus cavity tumor was not incurred or aggravated as a 
result of active military duty.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  A palate disorder was not incurred nor aggravated during 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2001 and 
July 2003 correspondence, amongst other documents, of the 
information and evidence needed to substantiate and complete 
the claims, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  After notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

The Board acknowledges that in a letter to his congressman, 
received by VA in December 2006, the veteran appears to state 
that he had filed a claim for Social Security Administration 
(SSA) benefits in April 2005.  Notably, the veteran has not 
requested that VA obtain any records from SSA, or otherwise 
suggested that any records held by SSA not already on file 
are relevant to the instant appeal.  No argument has been 
presented that SSA records would show that the claimed 
disorders were incurred or aggravated while on active duty.  
Hence, the Board finds that remanding this case to secure SSA 
records is not warranted.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  If a condition noted during 
service was not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

As a layperson, the veteran is not competent to establish by 
his own opinion that he has such a disorder (or relate such 
disability to service or to a service-connected disability). 
 See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The service medical records, to include the reports of the 
veteran's October 1967 enlistment examination and July 1971 
separation examination, make no mention of either any sinus 
or palate-related problems or diagnoses.  The veteran was 
hospitalized in August 1969 for multiple shrapnel wounds to 
the face, chest, abdomen, left arm, and legs.  The wounds 
were all judged to be superficial.  

Reports of VA examinations in October 1971 and July 1985 were 
both negative for any pathology relating to the veteran's 
sinuses or palate.  

A VA computerized tomography report dated in February 2002 
shows a soft density in the right maxillary sinus which was 
opined to possibly be a cyst or a polyp.  

An April 2002 private pathology report notes that a mass was 
removed from the veteran's right maxillary sinus.  

A September 2002 private treatment record shows that the 
physician opined that a massive tissue completely filling the 
right maxillary sinus was "definitely related to toxic 
exposures on his job as well as in Vietnam."

A September 2003 VA eye examination report shows that the 
examiner, in diagnosing a small right stromal scar on the 
right cornea, opined that it was "at least as likely as 
not" related with the in-service shrapnel wounds incurred in 
August 1969.  

The report of a September 2003 VA nose, sinus, larynx, and 
pharynx examination shows that the veteran's service medical 
records showed no injury to his orbit or nose.  The veteran 
indicated that prior complaints of a feeling of compression 
downward on his palate improved and ultimately resolved after 
his April 2002 sinus surgery.  He added that the veteran no 
longer had a problem with palate asymmetry.  The diagnoses 
included recurrent chronic polypoid sinusitis of the right 
maxillary and ethmoid sinuses, and depression of the palate 
by history secondary to inflammatory reaction on the right 
maxillary sinus, resolved following his sinus surgeries.  The 
examiner opined that it was "not as likely as not" that the 
veteran's chronic and recurrent polypoid sinusitis was the 
result of his grenade fragment wounds sustained in Vietnam.  
The examiner noted that the veteran's service separation 
medical examination report showed no objective data to 
confirm a fracture.  The examiner disputed the above-
mentioned private medical opinion, dated in September 2002, 
noting that that physician did not, in essence, sufficiently 
explain his medical opinion.  

In December 2003, the physician author of the above 
referenced September 2002 opinion noted a history of severe 
facial trauma in Vietnam with facial fractures.  Since then 
the veteran had undergone several procedures related to 
chronic sinus disease.  Given the absence of any other 
intervening medical disorder the physician author opined, 
with "a reasonable degree of medical certainty" that the 
only predisposing factor to his sinus disorder were facial 
injuries suffered in Vietnam.

Analysis

Right Cornea Scar

In this case, of record is a medical opinion rendered by a VA 
physician in September 2003, which, after the examiner 
reviewed the evidence of record, concluded that a right 
stromal right cornea scar was related to his period of 
service.  As such, the Board finds that service connection is 
in order.  38 U.S.C.A. §§ 1110, 5107.  

Sinus Cavity Tumor

As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability. This requirement is met; chronic and recurrent 
polypoid sinusitis has been diagnosed.  See September 2003 VA 
nose, sinus, larynx, and pharynx examination report.  
 
The further requirements which need to be satisfied are: 
 Evidence of disease or injury in-service, and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The service medical records 
are absent of findings relating to sinus tumors.  

Conflicting medical opinions are of record concerning the 
possible relationship between the veteran's claimed sinus 
tumors and his period of service.  First, private opinions 
offered in September 2002 and December 2003 essentially 
related the veteran's history of sinus masses to the 
appellant's period of service.  Notably, this private 
physician either provided no rationale for his opinion, or 
based  his opinion on an inaccurate factual history.  (E.G.-
The service medical records do NOT support the finding that 
the appellant suffered any facial fracture in Vietnam.  
Indeed, the pertinent hospital report states that the 
veteran's wounds were "superficial.")  Conversely, a VA 
examiner, in September 2003, following a complete review of 
the medical record as well as after examining the veteran, 
opined that it was "not as likely as not" that chronic and 
recurrent polypoid sinusitis was the result of his period of 
service.  

A medical opinion based on an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  As noted by the VA examiner in September 2003, the 
veteran's service medical records show no sign of any sinus-
related injury.  The September 2003 VA medical opinion which 
was based an examination of the veteran, based on an accurate 
assessment of the factual history, and review of the complete 
record concluded that the appellant did not have a sinus 
disorder related to service.  Such an opinion is clearly more 
persuasive and of greater probative value than the private 
medical opinions.  Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997).  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert.  In this case, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a sinus cavity tumor.  The claim is therefore 
denied.

Palate Disorder

The threshold question in any claim of entitlement to service 
connection is whether or not the veteran indeed has the 
disability claimed.

Here, palate-related problems were not noted in service, and 
the postservice medical record includes a September 2003 VA 
examination report, wherein the veteran indicated that his 
previous complaints of a feeling of compression downward on 
his palate improved and ultimately resolved after his April 
2002 sinus surgery.  The examiner added that the veteran no 
longer had a problem with palate asymmetry.  

In the absence of a showing of a palate-related disorder, the 
veteran has not have a valid claim of service connection for 
such disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The threshold requirement for establishing 
entitlement to this benefits sought is not met.  Hence, the 
claim must be denied.


ORDER

Service connection for a right cornea scar is granted.  

Service connection for a sinus cavity tumor is denied.

Service connection for a palate disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


